

AGREEMENT BY AND BETWEEN
MidSouth Bank, National Association
Lafayette, Louisiana
and
The Comptroller of the Currency


MidSouth Bank, National Association, Lafayette, Louisiana (“Bank”) and the
Comptroller of the Currency of the United States of America (“Comptroller”) wish
to protect the interests of the depositors, other customers, and shareholders of
the Bank, and, toward that end, wish the Bank to operate safely and soundly and
in accordance with all applicable laws, rules, and regulations.
The Comptroller has found unsafe and unsound banking practices relating to
credit administration, strategic planning, and Allowance for Loan and Lease
losses documentation.
In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.


ARTICLE I
JURISDICTION
(1)     This Agreement shall be construed to be a “written agreement entered
into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).





--------------------------------------------------------------------------------




(2)         This Agreement shall be construed to be a “written agreement between
such depository institution and such agency” within the meaning of 12 U.S.C.
§ 1818(e)(1) and 12 U.S.C. § 1818(i)(2).
(3)         This Agreement shall be construed to be a “formal written agreement”
within the meaning of 12 C.F.R. § 5.51(c)(7)(ii). See 12 U.S.C. § 1831i.
(4)         This Agreement shall be construed to be a “written agreement” within
the meaning of 12 U.S.C. § 1818(u)(1)(A).
(5)         This Agreement shall cause the Bank not to be designated as an
“eligible bank” or “eligible depository institution” for purposes of 12 C.F.R.
§§ 5.3(g) and (h), unless otherwise informed in writing by the Comptroller.
(6)         All reports or plans which the Bank or Board has agreed to submit to
the Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded
to the:


Assistant Deputy Comptroller
Office of the Comptroller of the Currency
New Orleans Field Office
3838 N. Causeway Blvd., Suite 2890
Metairie, Louisiana 70002


ARTICLE II
COMPLIANCE COMMITTEE
(1) Within thirty (30) days of this Agreement, the Board shall appoint a
Compliance Committee of at least three (3) directors, of which no more than one
(1) shall be an employee of the Bank or any of its affiliates (as the term
“affiliate” is defined in 12 U.S.C. § 371c(b)(1)), or a family member of any
such person. Upon appointment, the names of the members of the Compliance
Committee and, in the event of a change of the membership, the name of any new


2

--------------------------------------------------------------------------------




member shall be submitted in writing to the Assistant Deputy Comptroller. The
Compliance Committee shall be responsible for monitoring and coordinating the
Bank's adherence to the provisions of this Agreement.
(2) The Compliance Committee shall meet at least monthly.
(3) Within sixty (60) days of this Agreement and by the end of each calendar
quarter thereafter, the Compliance Committee shall submit a written progress
report to the Board setting forth in detail:
(a)
a description of the action needed to achieve full compliance with each Article
of this Agreement;

(b)
actions taken to comply with each Article of this Agreement; and

(c)
the results and status of those actions.

(4) The Board shall forward a copy of the Compliance Committee's report, with
any additional comments by the Board, to the Assistant Deputy Comptroller within
ten (10) days of receiving such report.
(5) The Board shall ensure that the Bank has sufficient processes, personnel,
resources, and control systems to effectively implement and adhere to all
provisions of this Agreement, and that Bank personnel have sufficient training
and authority to execute their duties and responsibilities under this Agreement.


ARTICLE III
STRATEGIC PLAN
(1)     Within ninety (90) days of this Agreement, the Board shall submit to the
Assistant Deputy Comptroller for review a written strategic plan for the Bank
covering at least a three-year


3

--------------------------------------------------------------------------------




period. The strategic plan shall establish objectives for the Bank's overall
risk profile, earnings performance, growth, balance sheet mix, concentrations,
liability structure, capital adequacy, classified and non-performing asset
levels, product line development and market segments that the Bank intends to
promote or develop, together with strategies to achieve those objectives and, at
a minimum, include:
(a)
a mission statement that forms the framework for the establishment of strategic
goals and objectives;

(b)
an assessment of the Bank's present and future operating environment;

(c)
the development of strategic goals and objectives to be accomplished over the
short and long term;

(d)
an identification of the Bank’s present and future product lines (assets and
liabilities) that will be utilized to accomplish the strategic goals and
objectives established in (1)(c) of this Article;

(e)
an evaluation of the Bank's internal operations, staffing requirements, board
and management information systems, and policies and procedures for their
adequacy and contribution to the accomplishment of the goals and objectives
developed under (1)(c) of this Article;

(f)
a succession program to promote the retention and continuity of capable senior
management and board members;

(g)
product line development and market segments that the Bank intends to promote or
develop;

(h)
limitations, based upon a specific percentage of the Bank’s Tier 1 capital, on
each major line of business;



4

--------------------------------------------------------------------------------




(i)
an action plan to accomplish identified strategic goals and objectives,
including individual responsibilities, accountability and specific time frames;

(j)
a financial forecast to include projections for major balance sheet and income
statement accounts and desired financial ratios over the period covered by the
strategic plan;

(k)
control systems to mitigate risks associated with planned new products, growth,
or any proposed changes in the Bank’s operating environment;

(l)
specific plans to establish responsibilities and accountability for the
strategic planning process, new products, growth goals, or proposed changes in
the Bank’s operating environment;

(m)
specific plans for the maintenance of adequate capital that are consistent with
OCC Bulletin 2012-16 (Guidance for Evaluating Capital Planning and Adequacy)
(June 7, 2012);

(n)
projections for capital and liquidity requirements based upon a detailed
analysis of the Bank’s assets, liabilities, earnings, fixed assets, and
off-balance sheet activities; and

(o)
systems to monitor the Bank’s progress in meeting the plan’s goals and
objectives.

(2)     Upon receiving a written determination of no supervisory objection from
the Assistant Deputy Comptroller, the Board shall immediately implement and
thereafter ensure adherence to the Bank’s strategic plan. The Board shall review
and update the strategic plan on at least an annual basis and provide a copy to
the Assistant Deputy Comptroller.


5

--------------------------------------------------------------------------------




(3)     The Bank must give the Assistant Deputy Comptroller at least sixty (60)
days’ advance, written notice of its intent to deviate significantly from the
strategic plan, including deviations through updates to the plan.
(a)
For purposes of this Article, changes that may constitute a significant
deviation from the strategic plan include, but are not limited to, any
significant deviations from marketing strategies, marketing partners,
acquisition channels; underwriting practices and standards, account management
strategies and test programs; collection strategies, partners or operations; fee
structure, pricing, or fee application methods; accounting processes and
practices; funding strategy; or any other changes in personnel, operations or
external factors that may have a material impact on the Bank's operations or
financial performance.

(b)
Prior to making any changes that significantly deviate from the Bank's strategic
plan, the Board shall perform an evaluation of the adequacy of the Bank's
organizational structure, staffing, management information systems, internal
controls and written policies and procedures to identify, measure, monitor, and
control the risks associated with the product or service. The evaluation shall
include an assessment of the impact of such change on the Bank's condition,
including a profitability analysis.

(4)     If the OCC determines, in its sole judgment, that the Bank has failed to
submit an acceptable strategic plan as required by paragraph (1) of this Article
or has failed to implement or adhere to the Bank’s specific, measurable, and
verifiable objectives included in the strategic plan, for which the OCC has
taken no supervisory objection pursuant to paragraph (2) of this Article,


6

--------------------------------------------------------------------------------




then within fifteen (15) days of receiving written notice from the OCC of such
fact, the Board shall develop and shall submit to the OCC for its review and
prior determination of no supervisory objection a revised strategic plan, which
shall detail the Bank’s proposal to correct deficiencies resulting in the Bank’s
failure and to adhere to the Bank’s original strategic plan.
(a)
After the OCC has advised the Bank that it does not take supervisory objection
to the revised strategic plan, the Board shall immediately implement, and shall
thereafter ensure adherence to, the terms of the revised strategic plan.

(b)
Failure to submit a timely, acceptable revised strategic plan may be deemed a
violation of this Agreement, in the exercise of the OCC’s sole discretion.



ARTICLE IV
PROBLEM ASSETS
(1)         The Bank shall take immediate and continuing action to protect its
interest in those classified assets and special mention assets criticized in the
ROE, in any subsequent Report of Examination, by internal or external loan
review, or in any list provided to management by the National Bank Examiners
during any examination.
(2)    Within sixty (60) days, the Board shall adopt, implement, and thereafter
ensure Bank adherence to a written program designed to eliminate the basis of
criticism of classified assets and special mention assets equal to or exceeding
two hundred fifty thousand dollars ($250,000) criticized in the ROE, in any
subsequent Report of Examination, or by any internal or external loan review, or
in any list provided to management by the National Bank Examiners


7

--------------------------------------------------------------------------------




during any examination as "doubtful," "substandard," or "special mention." This
program shall include, at a minimum:
(a)
an identification of the expected sources of repayment;

(b)
the appraised value of supporting collateral and the position of the Bank's lien
on such collateral where applicable, as well as other necessary documentation to
support the collateral valuation;

(c)
an analysis of current and satisfactory credit information, including cash flow
analysis where loans are to be repaid from operations;

(d)
results of any impairment analysis required under Accounting Standards
Codification (“ASC”) 310-10; and

(e)
the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment.

(3)    Upon adoption, a copy of the program for all classified assets and
special mention assets equal to or exceeding two hundred fifty thousand dollars
($250,000) shall be forwarded to the Assistant Deputy Comptroller.
(4)    The Board, or a designated committee, shall conduct a review, on at least
a quarterly basis, to determine:
(a)
the status of each classified asset and special mention asset or criticized
portion thereof that equals or exceeds two hundred fifty thousand dollars
($250,000) (with classified assets and special mention assets or criticized
portions thereof that exceeds one million dollars ($1,000,000) receiving at
least a monthly review);

(b)
management's adherence to the program adopted pursuant to this Article;



8

--------------------------------------------------------------------------------




(c)
the status and effectiveness of the written program; and

(d)
the need to revise the program or take alternative action.

(5)     A copy of each review shall be forwarded to the Assistant Deputy
Comptroller on a quarterly basis (in a format similar to Appendix A, attached
hereto).
(6)    The Bank may extend credit, directly or indirectly, including renewals,
extensions, or capitalization of accrued interest, to a borrower whose loans or
other extensions of credit are classified assets and/or special mention assets
in the ROE, in any subsequent Report of Examination, in any internal or external
loan review, or in any list provided to management by the National Bank
Examiners during any examination and whose aggregate loans or other extensions
exceed two hundred fifty thousand dollars ($250,000) only if each of the
following conditions is met:
(a)
the Board or designated committee finds that the extension of additional credit
is necessary to promote the best interests of the Bank and that prior to
renewing, extending or capitalizing any additional credit, a majority of the
full Board (or designated committee) approves the credit extension and records,
in writing, why such extension is necessary to promote the best interests of the
Bank; and

(b)
a comparison to the written program adopted pursuant to this Article shows that
the Board's formal plan to collect or strengthen the classified asset and/or
special mention asset will not be compromised.

(7)    A copy of the approval of the Board or of the designated committee shall
be maintained in the file of the affected borrower.




9

--------------------------------------------------------------------------------




ARTICLE V
LOAN PORTFOLIO MANAGEMENT
(1)         The Board shall, within ninety (90) days, develop, implement, and
thereafter ensure Bank adherence to a written program to improve the Bank's loan
portfolio management. The program shall include, but not be limited to:
(a)
procedures to ensure satisfactory and perfected collateral documentation;

(b)
procedures to ensure that extensions of credit are granted, by renewal or
otherwise, to any borrower only after obtaining and analyzing current and
satisfactory credit information;

(c)
procedures to ensure conformance with loan approval requirements;

(d)
steps to enhance credit analysis and reduce credit, collateral, and Bank loan
policy exceptions;

(e)
a system to track and analyze exceptions, including measuring conformance with
reasonable risk limits for exception rates approved by the Board and consistent
with the Board’s risk appetite;

(f)
procedures to ensure conformance with Call Report instructions;

(g)
procedures to ensure the accuracy of internal management information systems;

(h)
requirements for pre- and post-funding analysis of credits;

(i)
requirements for obtaining and reviewing current, full, and timely information
throughout the term of each loan sufficient for adequate credit monitoring;



10

--------------------------------------------------------------------------------




(j)
a performance appraisal process, including performance appraisals, job
descriptions, and incentive programs for loan officers, which adequately
consider their performance relative to policy compliance, documentation
standards, accuracy in credit grading, exception levels, and other loan
administration matters; and

(k)
procedures to track and analyze concentrations of credit, significant economic
factors, and general conditions and their impact on the credit quality of the
Bank’s loan and lease portfolios;

(l)
appropriate loan and portfolio level stress testing, consistent with OCC
guidance, including OCC Bulletin 2012-33 (Community Bank Stress Testing)
(October 18, 2012), with particular focus on credit concentrations.

(2)    Upon completion, a copy of the program shall be forwarded to the
Assistant Deputy Comptroller.
(3)    Within ninety (90) days, the Board shall develop, implement, and
thereafter ensure Bank adherence to systems which provide for effective
monitoring of:
(a)
early problem loan identification to assure the timely identification and rating
of loans and leases based on lending officer submissions;

(b)
statistical records that will serve as a basis for identifying sources of
problem loans and leases by industry, size, collateral, division, group,
indirect dealer, and individual lending officer;

(c)
previously charged-off assets and their recovery potential;



11

--------------------------------------------------------------------------------




(d)
compliance with the Bank's lending policies and laws, rules, and regulations
pertaining to the Bank's lending function;

(e)
adequacy of credit and collateral documentation; and

(f)
concentrations of credit.

(4)    Beginning within ninety (90 days), on a quarterly basis management will
provide the Board with written reports sufficient to enable the Board to provide
adequate oversight over the Bank’s loan portfolio, including, at a minimum, the
following information:
(a)
the identification, type, rating, and amount of problem loans and leases;

(b)
the identification and amount of delinquent loans and leases;

(c)
credit and collateral documentation exceptions, including trends;

(d)
credit policy exceptions, including at a minimum, monthly Board monitoring of
policy exception reports that track aggregate number and dollar amount of loans
with material underwriting exceptions as a percentage of outstanding loans, as
well as by type of loan and loan officer;

(e)
the identification and status of credit related violations of law, rule or
regulation;

(f)
the identity of the loan officer who originated each loan reported in accordance
with subparagraphs (a) through (d) of this Article and Paragraph;

(g)
an analysis of concentrations of credit, significant economic factors, and
general conditions and their impact on the credit quality of the Bank’s loan and
lease portfolios;



12

--------------------------------------------------------------------------------




(h)
the identification and amount of loans and leases to executive officers,
directors, principal shareholders (and their related interests) of the Bank; and

(i)
the identification of loans and leases not in conformance with the Bank's
lending and leasing policies, and exceptions to the Bank’s lending and leasing
policies.



ARTICLE VI
LOAN REVIEW
(1)         Within sixty (60) days, the Board shall review and revise the Bank’s
loan review program to ensure the Bank maintains an effective, independent, and
on-going process to review, the Bank’s loan and lease portfolios and ensure the
timely identification and categorization of problem credits. The program shall
provide for appropriate scope and coverage of the loan and lease portfolio in
light of the Bank’s size and risk profile and ensure adequate staffing of the
loan review function. It shall also provide for a written report to be filed
with the Board after each review and shall use a loan and lease grading system
consistent with the guidelines set forth in the “Rating Credit Risk” section of
the Comptroller’s Handbook. Such reports shall, at a minimum, include comments
and conclusions regarding:
(a)
the loan review scope and coverage parameters;

(b)
the overall quality of the loan and lease portfolios;

(c)
the identification, type, rating, and amount of problem loans and leases;

(d)
the identification and amount of delinquent loans and leases;



13

--------------------------------------------------------------------------------




(e)
credit and collateral documentation exceptions and the adequacy of financial
analysis performed by lending staff;

(f)
the identification and status of credit related violations of law, rule, or
regulation;

(g)
loans and leases not in conformance with the Bank's lending and leasing
policies, and exceptions to the Bank’s lending and leasing policies;

(h)
the identity of the loan officer who originated each loan reported in accordance
with subparagraphs (b) through (g) of the Article;

(i)
concentrations of credit;

(j)
loans and leases to affiliates, executive officers, directors, principal
shareholders (and their related interests) of the Bank;

(k)
the adequacy of the ALLL; and

(l)
any recommendations for improvements.

(2)         The Board shall evaluate the loan and lease review report(s) and
shall ensure that immediate, adequate, and continuing remedial action, as
appropriate, is taken upon all findings noted in the report(s), and
documentation of the action taken by the Bank to collect or strengthen assets
identified as problem credits, shall be preserved in the Bank.


ARTICLE VII
ALLOWANCE FOR LOAN AND LEASE LOSSES
(1)         Within sixty (60) days of this Agreement, the Board shall revise the
Bank’s written policies and procedures for maintaining and documenting an
appropriate Allowance for Loan and Lease Losses (“Allowance”) in accordance with
Generally Accepted Accounting


14

--------------------------------------------------------------------------------




Principles (“GAAP”). The Allowance policies and procedures shall be consistent
with the guidance set forth in the Federal Financial Institutions Examination
Council’s “Interagency Policy Statement on the Allowance for Loan and Lease
Losses” dated December 13, 2006 (OCC Bulletin 2006-47), and other applicable
supervisory guidance, and shall at a minimum include:
(a)
procedures for determining whether a loan is impaired and measuring the amount
of impairment, consistent with Accounting Standards Codification 310-10; and

(b)
procedures for estimating losses for various segments of the loan portfolio,
consistent with Accounting Standards Codification 450-20.

(2)        Within sixty (60) days of this Agreement, the Board shall ensure the
Bank’s program for maintenance of an appropriate Allowance includes guidelines
for obtaining and utilizing current collateral valuations on impaired loans.
(3)         The program shall provide for a review of the Allowance by the Board
at least once each calendar quarter. Any deficiency in the Allowance shall be
remedied in the quarter it is discovered, prior to the filing of the
Consolidated Reports of Condition and Income (“Call Reports”), by additional
provisions from earnings, as needed. Written documentation shall be maintained
indicating the factors considered and conclusions reached by the Board in
determining the adequacy of the Allowance.
(4)         Upon adoption of the Board's Allowance program, a copy shall be
submitted to the Assistant Deputy Comptroller and the Bank shall implement and
adhere to the program.
(a)
a focus on the following factors:

(a)    results of the Bank's loan review program;
(b)    loan loss experience;


15

--------------------------------------------------------------------------------




(c)    trends of delinquent and nonaccrual loans;
(d)    concentrations of credit in the Bank; and
(e)
present and prospective economic conditions and other significant environmental
factors.



Article VIII
INTERNAL AUDIT
(1)    Within sixty (60) days of this Agreement, the Board shall revise its
internal audit program to ensure Bank adherence to an independent and
comprehensive internal audit program sufficient to:
(a)
detect irregularities and weak practices in the Bank's operations;

(b)
determine the Bank's level of compliance with all applicable laws, rules and
regulations;

(c)
assess and report the effectiveness of policies, procedures, controls, and
management oversight relating to accounting and financial reporting;

(d)
evaluate the Bank's adherence to established policies and procedures, with
particular emphasis directed to the Bank's adherence to its credit
administration policies;

(e)
adequately cover all areas, including mortgage banking and consumer compliance;

(f)
ensure audit work papers and documentation of conclusions provide a meaningful
audit scope, sample size, audit trail and validation for findings and
recommendations;



16

--------------------------------------------------------------------------------




(f)
establish a line of communication for audit reporting issues (including issues
corrected during the audit, prior to issuance of an audit report) between the
internal auditor, audit committee, and Board, including independence of
compliance audit from compliance administration;

(g)
ensure timely management responses and corrective actions on identified
weaknesses, including tracking reports; and

(h)
establish an annual audit plan using a risk-based approach sufficient to achieve
these objectives.

(2)    As part of this audit program, the Board or Board Audit committee shall
evaluate the audit reports of any party providing services to the Bank, and
shall assess the impact on the Bank of any audit deficiencies cited in such
reports within thirty (30) days of receipt.
(3)    The Board shall ensure that the audit program is independent. The person
responsible for implementing the internal audit program described above shall
report directly to the Board or Board Audit committee, who shall have the sole
power to direct his/her activities. All reports prepared by the audit staff or
audit firm shall be filed directly with the Board and/or Board Audit Committee
and not through any intervening party.
(4)    Upon adoption, a copy of the internal audit program shall be promptly
submitted to the Assistant Deputy Comptroller.


ARTICLE IX
CLOSING
(1)         Although the Board has agreed to submit certain programs and reports
to the Assistant Deputy Comptroller for review or prior written determination of
no supervisory


17

--------------------------------------------------------------------------------




objection, the Board has the ultimate responsibility for proper and sound
management of the Bank.
(2)          It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him by the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Agreement shall in any way inhibit, estop,
bar, or otherwise prevent the Comptroller from so doing.
(3)        The provisions of this Agreement shall be effective upon execution by
the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.
(4)         Any time limitations imposed by this Agreement shall begin to run
from the effective date of this Agreement. If the Bank requires a suspension or
waiver of any provision or an extension of any timeframe within this Agreement,
the Board shall submit a written request to the Assistant Deputy Comptroller
asking for relief. Any written requests submitted pursuant to this Article shall
include a statement setting forth in detail, with relevant supporting
documentation, the special facts and circumstances that support the Bank’s
request for a suspension or waiver of any provision or an extension of a
timeframe within this Agreement.
(5)         In each instance in this Agreement in which the Board is required to
ensure adherence to, and undertake to perform certain obligations of the Bank,
it is intended to mean that the Board shall:
(a)
authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Agreement;



18

--------------------------------------------------------------------------------




(b)
require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Agreement; and

(c)
require corrective action be taken in a timely manner of any non-compliance with
such actions.

(6)         This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United States.
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Bank under his supervisory powers, including 12 U.S.C.
§ 1818(b)(1), and not as a matter of contract law. The Bank expressly
acknowledges that neither the Bank nor the Comptroller has any intention to
enter into a contract. The Bank also expressly acknowledges that no officer or
employee of the Office of the Comptroller of the Currency has statutory or other
authority to bind the United States, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of any of those entities to a contract affecting the
Comptroller’s exercise of his supervisory responsibilities. The terms of this
Agreement, including this paragraph, are not subject to amendment or
modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.
IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.




19

--------------------------------------------------------------------------------




/s/ David A. Clay
 
July 19, 2017
David A. Clay
Assistant Deputy Comptroller
New Orleans Field Office
 
Date





20

--------------------------------------------------------------------------------




IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.
/s/ Leonard Q. Abington
 
July 19, 2017
Leonard Q. Abington
 
Date
 
 
 
/s/ James R. Davis
 
July 19, 2017
James R. Davis
 
Date
 
 
 
/s/ Jake Delhomme
 
July 19, 2017
Jake Delhomme
 
Date
 
 
 
/s/ Andrew G. Hargroder, MD
 
July 19, 2017
Andrew G. Hargroder, MD
 
Date
 
 
 
/s/ Milton B. Kidd III
 
July 19, 2017
Milton B. Kidd III
 
Date
 
 
 
/s/ Timothy J. Lemoine
 
July 19, 2017
Timothy J. Lemoine
 
Date
 
 
 
/s/ James R. McLemore
 
July 19, 2017
James R. McLemore
 
Date
 
 
 
/s/ R. Glenn Pumpelly
 
July 19, 2017
R. Glenn Pumpelly
 
Date
 
 
 
/s/ William M. Simmons
 
July 19, 2017
William M. Simmons
 
Date
 
 
 
/s/ Joseph V. Tortorice, Jr.
 
July 19, 2017
Joseph V. Tortorice, Jr.
 
Date





21

--------------------------------------------------------------------------------




APPENDIX A


MidSouth Bank, N.A.
Lafayette, LA




CRITICIZED ASSET REPORT AS OF:
BORROWER(S): ASSET BALANCE(S) AND OCC RATING (SM, SUBSTANDARD, DOUBTFUL OR
LOSS): $ CRITICISM AMOUNT CHARGED OFF TO DATE
FUTURE POTENTIAL CHARGE-OFF
PRESENT STATUS (Fully explain any increase in outstanding balance; include past
due status, nonperforming, significant progress or deterioration, etc.):
FINANCIAL AND/OR COLLATERAL SUPPORT (include brief summary of most current
financial information, appraised value of collateral and/or estimated value and
date thereof, bank’s lien position and amount of available equity, if any,
guarantor(s) info, etc.):
PROPOSED PLAN OF ACTION TO ELIMINATE ASSET CRITICISM(S) AND TIME FRAME FOR ITS
ACCOMPLISHMENT:
IDENTIFIED SOURCE OF REPAYMENT AND DEFINED REPAYMENT PROGRAM (repayment program
should coincide with source of repayment):
Use this form for reporting each asset rated Special Mention or classified
Substandard that exceeds two hundred and fifty thousand dollars ($250,000), and
any asset rated Doubtful. Retain the original in the credit file for review by
the examiners. Submit your reports quarterly (monthly if the asset exceeds one
million dollars ($1,000,000)) until notified otherwise, in writing, by the
Assistant Deputy Comptroller.


22